Opinion of the Court
DARDEN, Judge:
There is little likelihood that inadmissible evidence of Article 15 punishment (absence without leave) adversely-affected the military judge’s determination of a sentence in this case after the accused had been convicted of wrongfully possessing marihuana on or about March 25, 1969. United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970), and United States v Mainard, 19 USCMA 488, 42 CMR 90 (1970). Accordingly, we affirm the decision of the Court of Military Review.
Chief Judge Quinn concurs.